                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                         CR-07-12-GF-BMM-JTJ

          Plaintiff,
                                              ORDER ADOPTING FINDINGS AND
   vs.                                            RECOMMENDATIONS

KEVIN GERARD MITCHELL,

          Defendant.

         United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on June 5, 2019. (Doc. 63). Neither party filed

objections. When a party makes no objections, the Court need not review de novo

the proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-

52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

         Judge Johnston conducted a hearing on a violation of a condition of

supervised release on June 5, 2019. (Doc. 63 at 3). The United States alleged that

that Mitchell violated the conditions of his supervised release: 1) by consuming

alcohol; 2) by using marijuana; 3) by using methamphetamine; and 4) by failing to

complete his sex offender treatment program. (Doc. 56 at 2-3). Mitchell admitted
to the violations 1, 2 and 3. (Doc. 63 at 2). The government proved alleged

violation 4. Id. at 3. These violations prove serious.

      Judge Johnston has recommended Mitchell’s supervised release be revoked.

Id. at 4. Judge Johnston recommends Mitchell serve a custody term of seven (7)

months, with forty-three (43) months of supervised release to follow. Id. Judge

Johnston recommended further that Mitchell be allowed to file a motion for early

termination of supervise release after he has completed twenty-four (24)

consecutive months of supervised release, in full compliance with all of the

conditions of supervised release that the Court has imposed upon him. Id.

      The Court finds no clear error in Judge Johnston’s Findings and

Recommendations. Mitchell’s violations represent a serious breach of the Court’s

trust. This revocation of Mitchell’s supervised release and custody term proves

sufficient but not greater than necessary.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 63) are ADOPTED IN FULL.

      IT IS ORDERED that Mitchell’s supervised release be revoked.

      IT IS ORDERED that Mitchell’s serve a term of custody of seven (7)

months with forty-three (43) months of supervised release to follow.

      IT IS ORDERED that Mitchell be allowed to file a motion for early

termination of supervise release after he has completed twenty-four (24)
consecutive months of supervised release, in full compliance with all of the

conditions of supervised release that the Court has imposed upon him.

      DATED this 21st day of June, 2019.
